PD-1484-15
                                                                             COURT OF CRIMINAL APPEALS
                                   Clay Thomas, P.C.                                           AUSTIN, TEXAS
                                    Attorney at Law                          Transmitted 6/3/2016 2:01:25 PM
                                                                                Accepted 6/3/2016 2:12:47 PM
                                                                                                ABEL ACOSTA
                                                                      3548 NE Stallings Drive
                                                                                                       CLERK
                                                                    Nacogdoches, Texas 75965
                                                                       (936) 715-7144 (office)
                                                                       (877) 899-0382 (fax)

June 2, 2016

Abel Acosta, Clerk
Court of Criminal Appeals
P.O. Box 12308
Capitol Station
Austin, Texas 78711                                                  June 3, 2016

RE: DEEN, PHILLIP DEVON
CCA No. PD-1484-15
Trial Court No. 9902-D

Dear Mr. Acosta:

Please accept this correspondence as notification that I will appear for oral argument on
June 15, 2016 in the aforementioned cause.

Very best regards,


/s/ Clay Dean Thomas
Clay Thomas, LL.M., J.D.




clay.thomas@claythomaspc.com                                             www.claythomaspc.com